United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.K., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Meridian, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1302
Issued: March 9, 2011

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 8, 2010 appellant filed a timely appeal of an October 14, 2009 merit decision of
the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3,
the Board has jurisdiction to consider the merits of the case.
ISSUE
The issue is whether appellant has more than five percent impairment of her right lower
extremity and seven percent impairment of her left lower extremity for which she received
schedule awards.
On appeal appellant argued that she was entitled to a schedule award for spinal
impairment.
FACTUAL HISTORY
On January 18, 2006 appellant, then a 40-year-old letter carrier, filed an occupational
disease claim alleging that she had developed joint disease and arthritis of the left thumb, back,
knees and right foot. She attributed her condition to heavy lifting, walking and repetitive thumb

motions performing her job duties. The Office accepted appellant’s claim for permanent
aggravation of degenerative arthritis of the lumbar spine with spondylolisthesis at L4-5, facet
joint arthritis, osteoarthritis of the left knee, left thumb and right foot. Appellant briefly returned
to work and the Office accepted that she sustained a recurrence of total disability beginning
April 13, 2007. She returned to light-duty work on August 20, 2007.
On June 7, 2007 Dr. Paul J. Mantalbano, a Board-certified orthopedic surgeon, performed
an L4-5 laminectomy including bilateral L4 complete medial facetectomy, resection of left L4-5
synovial cyst, L4-5 posterior interlaminar interbody arthrodesis, placement of prosthetic Peek
device, L4-5 posterolateral transverse process arthrodesis, right iliac crest bone graft harvest and
morselized allograft.
Appellant’s attending physician, Dr. Monte H. Moore, completed a report on
September 5, 2007 and found that appellant had reached maximum medical improvement. He
noted appellant’s symptoms of aching pain in the left knee, numbness in the right leg and foot
and aching discomfort in the lower back with numbness in the gluteal area and anterior proximal
thighs. Dr. Moore found that appellant ambulated with a normal gait and had full range of
motion of her hips. He evaluated appellant’s left first carpometacarpal joint and found mild joint
enlargement without crepitus. Radial abduction was 50 degrees and abduction was two
centimeters while opposition was five centimeters. Appellant had left knee flexion of 118
degrees and full extension with mild crepitus and joint line tenderness. In regard to her left
lower extremity, the first metatarsal phalangeal joint demonstrated 32 degrees of dorsiflexion, 40
degrees of flexion with medial enlargement and mild tenderness. Appellant had normal strength,
but an absent right Achilles reflex and trace reflex at the bilateral quadriceps tendons. Dr. Moore
evaluated appellant’s condition in accordance with the fifth edition of the American Medical
Association, Guides to the Evaluation of Permanent Impairment.1 He found that a cartilage
interval of three millimeters was in the left knee was seven percent impairment of the left lower
extremity. Dr. Moore found that appellant had six percent impairment of her left thumb or two
percent impairment of the upper extremity. He granted appellant whole person impairment due
to her spine.
Appellant returned to work on November 10, 2007. She filed a notice of recurrence of
disability on January 2, 2008. By decision dated February 15, 2008, the Office denied
appellant’s claim for recurrence of disability.
The district medical adviser reviewed Dr. Weaver’s report on April 24, 2008 and stated
that appellant had not yet reached maximum medical improvement as her spinal surgery was
only three months earlier.
On January 14, 2009 appellant requested a schedule award. In a letter dated January 15,
2009, the Office requested that she obtain a medical report addressing her permanent impairment
for schedule award purposes. In a report dated May 13, 2009, Dr. Moore noted that appellant
had degenerative arthritis of the left knee and had undergone and arthroscopy. He also noted
degenerative arthritis of the right foot, ankylosing spondylitis, history of fusion at L4-5 for
degenerative spondylolisthesis and osteoarthritis of the right thumb. Dr. Moore found 112
1

A.M.A., Guides, 5th ed. (2000).

2

degrees of flexion in the left knee and full extension. Appellant had tenderness in the right foot
at the base of her toe, 40 degrees of metatarsal phalangeal dorsiflexion and 20 degrees of plantar
flexion. Dr. Moore found that she had an antalgic gait with decreased weight-bearing on the left
side. He noted no abnormal neurological findings. Dr. Moore found that appellant had 27
percent impairment of the whole person in accordance with fifth edition of the A.M.A., Guides
based on impairments of the spine, thumb and lower extremities.
The district medical adviser reviewed Dr. Moore’s report on June 9, 2009 and found that
his report was not sufficient as he provided an impairment rating for appellant’s spine and
extremities in terms of the whole person. He noted that Dr. Moore did not properly evaluate
appellant’s impairment as he relied on gait impairment. The district medical adviser found that a
second opinion evaluation was necessary to determine appellant’s impairment rating based on
the Federal Employees’ Compensation Act and the sixth edition of the A.M.A., Guides.
Appellant submitted a report from Dr. Stanley W. Moss, M.D., dated May 5, 2009.
Dr. Moss noted performing her left knee surgery on June 12, 2008. He stated that appellant had
torn medial mensicus, chondrocalcionosi with calcifications, a cartilage fracture Grade IV with
some bare bone on both the medial femur and the medial tibia. Dr. Moss also found areas of
bone touch bone on the medial compartment or significant post-traumatic degenerative arthritis
related to the accepted meniscal tear. He noted that appellant walked with a limp, experienced
pain at night and intermittent swelling as well as pain with activity. Dr. Moss noted crepitation,
with full extension, 125 degrees of flexion. He found that appellant’s ligaments were intact with
no instability. Dr. Moss examined standing x-rays and found narrowing of the medical
compartment width by 50 percent.
The Office referred appellant for a second opinion evaluation with Dr. Paul C. Collins, a
Board-certified orthopedic surgeon, who completed a report on August 3, 2009. Dr. Collins
noted appellant’s history of injury and medical history. Appellant reported numbness in her left
leg, as well as muscle weakness, walking pain, stiffness and aching. Dr. Collins found 122
degrees of flexion in the right knee and 114 degrees in the left knee with full extension. He
found that appellant’s sensory and motor function in both lower extremities was intact and that
she did not have an impairment rating due to her accepted spinal conditions. Regarding
appellant’s right great toe, Dr. Collins found a Class 1 impairment of five percent.2 He found a
modifier of plus one.3
Concerning appellant’s knee, Dr. Collins found seven percent impairment4 based on a
Grade 1 modifier for physical examination adjustment.5 He evaluated appellant’s left thumb

2

Id. at 507, Table 16-2.

3

Id. at 519, Table 16-8.

4

Id. at 511, Table 16-3.

5

Id. at 517, Table 16-7.

3

noting the 25 percent reduction in range of motion from 5 to 70 degrees6 or 1 percent impairment
of the digit.
The district medical adviser reviewed this report on October 8, 2009 and found that
appellant had no impairment to the lower extremities due to motor or sensory losses due to her
accepted back injury. He also found degenerative joint disease of the right great toe was a
Class 1 Grade C impairment of five percent.7 Based on a Grade 1 mild functional impairment,
Grade 1 mild physical examination adjustment and no clinical studies. Applying the formula of
the sixth edition of the A.M.A., Guides,8 the district medical adviser found (1-1) + (1-1) = 0 for
five percent right lower extremity impairment related to the right toe degenerative disc disease.
The district medical adviser agreed with Dr. Collins’ application of the A.M.A., Guides
for the left knee as well, noting that a partial medial meniscectomy with cartilage debridement9 is
a seven percent left lower extremity impairment including net adjustment for functional history10
physical examination11 and clinical studies12 of (1-1) + (1-1) + (1-1) = 0. He also agreed with
Dr. Collins evaluation of appellant’s left thumb finding that the mild decrease in thumb range of
motion was a Class 1 impairment of one percent impairment of the digit13 which is a zero
impairment of the left upper extremity.14
By decision dated October 14, 2009, the Office granted appellant a schedule award for
five percent impairment of her right lower extremity and seven percent impairment of her left leg
lower extremity.
LEGAL PRECEDENT
The schedule award provision of the Act15 and its implementing regulations16 set forth
the number of weeks of compensation payable to employees sustaining permanent impairment
for loss of loss of use, of scheduled members or functions of the body. The Act, however, does
not specify the manner in which the percentage loss of a member shall be determined. The
6

Id. at 468, Table 15-3.

7

Id. at 507, Table 16-2.

8

Id. at 521.

9

Id. at 511, Table 16-3.

10

Id. at 516, Table 16-6.

11

Id. at 517, Table 16-7.

12

Id. at 519, Table 16-8.

13

Id. at 393, Table 15-2 and 468, Table 15-30

14

Id. at 421, Table 15-12.

15

5 U.S.C. §§ 8101-8193, 8107.

16

20 C.F.R. § 10.404.

4

method used in making such determination is a matter which rests in the discretion of the Office.
For consistent results and to ensure equal justice, the Board has authorized the use of a single set
of tables so that there may be uniform standards applicable to all claimants. The Office
evaluates the degree of permanent impairment according to the standards set forth in the
specified edition of the A.M.A., Guides. As of May 1, 2009, any decision regarding a schedule
award must be based on the sixth edition.17
The Act does not authorize the payment of schedule awards for the permanent
impairment of the whole person.18 Payment is authorized only for the permanent impairment of
specified members, organs or functions of the body.
No schedule award is payable for a member, function or organ of the body not specified
in the Act or in the regulations.19 Because neither the Act nor the regulations provide for the
payment of a schedule award for the permanent loss of use of the back or spine,20 no claimant is
entitled to such an award.21
Amendments to the Act, however, modified the schedule award provisions to provide for
an award for permanent impairment to a member of the body covered by the schedule regardless
of whether the cause of the impairment originated in a scheduled or nonscheduled member. As
the schedule award provisions of the Act include the extremities, a claimant may be entitled to a
schedule award for permanent impairment to a limb even though the cause of the impairment
originated in the spine.22
ANALYSIS
The Office accepted that appellant sustained employment-related injuries including
permanent aggravation of degenerative arthritis of the lumbar spine with spondylolisthesis at
L4-5, facet joint arthritis, osteoarthritis of the left knee, left thumb and right foot. Appellant
requested a schedule award on January 14, 2009 and submitted a report from her attending
physician, Dr. Moore. The Board finds, however, that Dr. Moore’s report was not sufficiently
detailed and well reasoned to establish appellant’s permanent impairment for schedule award
purposes. He did not apply the appropriate edition of the A.M.A., Guides, in this case the sixth
edition when evaluating appellant’s impairment. Furthermore, Dr. Moore found that appellant
had impairments of her spine and couched his impairment ratings in terms of the whole person.
17

Id. at § 10.404. For impairment ratings calculated on and after May 1, 2009, the Office should advise any
physician evaluating permanent impairment to use the sixth edition. Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.6.a (January 2010).
18

W.D., 61 ECAB ___ (Docket No. 10-274, issued September 3, 2010); Ernest P. Govednick, 27 ECAB
77 (1975).
19

W.D., supra note 18; William Edwin Muir, 27 ECAB 579 (1976).

20

The Act itself specifically excludes the back from the definition of organ. 5 U.S.C. § 8101(19).

21

W.D., supra note 18. Timothy J. McGuire, 34 ECAB 189 (1982).

22

W.D., supra note 18. Rozella L. Skinner, 37 ECAB 398 (1986).

5

As noted above, the Act does not provide for impairment ratings of the back, spine or whole
person and appellant is not entitled to a schedule award for such ratings.
The Office referred appellant to Dr. Collins for a second opinion evaluation and he
properly applied the sixth edition of the A.M.A., Guides to appellant’s physical findings.
Dr. Collins noted that appellant had no motor or sensory impairment of the extremities due to her
accepted back condition and properly found that as this was the only way of determining
impairment due to these conditions, appellant was not entitled to a schedule award due to her
back condition.
As found by the district medical adviser, Dr. Collins then rated each of appellant’s
affected scheduled members in accordance with the protocol and formula of the sixth edition of
the A.M.A., Guides. This requires that the physician determine the class of diagnosis (CDX) and
apply the appropriate grade modifiers for functional history, (GMFH) physical examination
(GMPE) and clinical studies (GMCS) and apply the following formula (GMFH -CDX) + (GMPE
- CDX) + (GMCS – CDX) to reach the appropriate grade within the class of diagnosis.23
The A.M.A., Guides provide that arthritis of the right great toe is a Class 1 impairment
with ratings ranging from 1 to 13 percent.24 As found by Dr. Collins and demonstrated by the
district medical adviser appellant had no net adjustment to the default Grade C of five percent
and therefore properly received an impairment rating of five percent for this schedule member.
In regard to appellant’s left knee the A.M.A., Guides provide that a partial medial
meniscectomy with cartilage debridement is a Class 1 mild problem with a default grade of
seven.25 The district medical adviser again demonstrated the appropriate adjustments to the
formula to determine that the net adjustment was zero and that appellant was entitled to seven
percent impairment of her left lower extremity.
Finally, the district medical adviser and Dr. Collins appropriately applied the A.M.A.,
Guides and agreed on the extent of appellant’s left thumb impairment. The Board finds that the
weight of the medical evidence establishes that appellant had seven percent impairment of her
left lower extremity and five percent impairment of her right lower extremity for which she
received schedule awards.
As noted above neither this nor any other appellant is entitled to a schedule award for
impairment related solely to the spine or back. Therefore appellant’s arguments to the contrary
do not comport with the Act and she is not entitled to such an award.

23

A.M.A., Guides 521.

24

Id. at 507, Table 16-2.

25

Id. at 509, Table 16-3.

6

CONCLUSION
The Board finds that appellant has no more than seven percent impairment of her left
lower extremity and five percent impairment of her right lower extremity for which she received
schedule awards.
ORDER
IT IS HEREBY ORDERED THAT the October 14, 2009 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: March 9, 2011
Washington, DC

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

